Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 2-7 are objected to because of the following informalities:

	Claims 2-7, line 1 of each claim, the examiner suggests rewriting “The device” to --The acoustic resonator device-- to provide consistency in the claim language. 

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2, lines 1-2, note that the recitation of “the excited primary shear acoustic mode” lacks proper antecedent basis since no “shear acoustic mode” has been previously defined in the chain of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-17 of U.S. Patent 10,998,882 B2.

As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US patent.
Current Application
US Patent 10,998,882 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
9
9
10
10
11
11
12
15
13
16
14
17
15
18
16
19
17


	Claims 1-11 and 15-19 of the present application and claims 1-7 and 9-17 of the patent both recite the same features except for the following:
	The patent claims 1, 9 and 13 has the additional limitation of “wherein the at least a portion of the edge of the diaphragm is also at the oblique angle to an X crystalline axis of the single-crystal piezoelectric plate”.
	Therefore claims 1-7 and 9-17 of the patent meets claims 1-11 and 15-19 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claims 1-11 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/121,256.
This is a provisional nonstatutory double patenting rejection.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting Co-Pending application.

Current Application
Co-Pending Application 17/121,256
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
15
12
16
13
17
14
18
15
19
16


	Claims 1-11 and 15-19 of the present application and claims 1-16 of the co-pending application both recite the same features except for the following:
	The co-pending application claims 1, 8 and 12 has the additional limitation of “wherein the IDT comprises a busbar disposed parallel to the edge of the diaphragm such that the interleaved fingers extend at the oblique angle from the busbar”.
	Therefore claims 1-16 of the co-pending application meets claims 1-11 and 15-19 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (USPAT 9,748,923 B2, Cited by Applicant) in view of Ruby et al. (US2002/0079986 A1, Cited by Applicant). 

In regards to claims 1, 7, 8, 12, 15 and 20, Kando et al. teaches in Fig. 2 an acoustic filter device comprising: 
A substrate (2) having a surface; 
A single-crystal lithium niobate piezoelectric plate (4) having front and back surfaces, the back surface attached to the surface of the substrate (2) except for portions of the piezoelectric plate forming a rectangular diaphragm that spans a cavity (2a) in the substrate, the diaphragm necessarily having an edge about the perimeter of the filter; and
A conductor pattern (5) formed on the front surface of the piezoelectric plate, the conductor pattern forming an interdigital transducer (IDT) of an acoustic resonator, interleaved fingers of the IDT disposed on the diaphragm.
Kando et al. teaches in Column 22, lines 3-5, that a plurality of the acoustic resonator shown in figure 2 are connected to each other to form a ladder filter, thus there will be a plurality of diaphragms and IDT’s electrodes forming series resonators and shunt resonators.
Kando et al. teaches in Column 1, lines 35-37, that the acoustic resonators excite a respective shear (i.e. SH) primary acoustic mode, which will necessary be within the diaphragm of each of the acoustic resonators.

In regards to claims 2 and 14, although not explicitly stated, the shear acoustic mode will necessarily have an acoustic energy flow that is substantially normal to the front and back surfaces of the piezoelectric plate. 

In regards to claims 3, 13 and 16, based on Fig. 2, a z-axis (i.e. thickness direction) of the piezoelectric plate is normal to the parallel front and back surfaces. 

In regards to claims 4, 9 and 17, based on related Fig. 1B, the interleaved fingers are substantially parallel to each other and extend in a first direction, and an electric field generated by the interleaved fingers (i.e. SH mode) extends in a second direction normal to the first direction. 

	Kando et al. does not teach: in regards to claims 1, 8 and 15, wherein at least a portion of the edge of the diaphragm is at an oblique angle to the fingers; in regards to claims 5, 10 and 18, wherein the at least a portion of the edge of the diaphragm is at an angle in a range from 5 degrees to 25 degrees to the second direction; and in regards to claims 6, 11 and 19, wherein the angle is 20 degrees to the second direction.
	
	However Ruby et al. exemplary teaches in Figure 7 an acoustic resonator having an acoustic cavity (57) having a rectangular shape. Ruby et al. teaches in Paragraph [0042] that the acoustic cavity can have any irregular quadrilateral shape (i.e. a polygon with four sides necessarily having oblique angles) in order to reduce unwanted modes. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Kando et al. and have designed the air cavity edges of Kando et al. to have any desired irregular quadrilateral shape (e.g. having an oblique angle of 20 degrees to the second direction) because such a modification would have provided the benefit of reducing any unwanted mode(s) as suggested by Ruby et al. (See Paragraph [0042]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843